DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray U.S. Patent Application Publication Number 2014/0229560 A1 (hereinafter Gray).

As per claims 1, 12, Gray discloses a method of scheduling a meeting (see allowing two or more users to negotiate setting up an appointment on page 2 section [0037]) by a graphical user interface (GUI) (see GUI Interface displaying user response to plurality of proposed time on page 11 section [0128] and Figure 23), comprising: 
presenting within the GUI, a list of user credentials for attending the meeting (see GUI to invite list of friends 1710 from different sub groups such as My Allies 1702 and Atlas Users 1704 on page 10 section [0120] and Figure 17), and a priority scale having regions indicative of relative priority for attendance (see different list of groups may have different priority such as bosses or supervisors with higher priorities on page 9 section 
identifying a gesture performed via the GUI (see gestures or inputs to a smart phone device on page 2 section [0038]), for navigating a set of the user credentials from the list into respective regions within the priority scale (see users with higher priority such as bosses and supervisors receiving appointments with other privilege on page 9 section [0107] see likelihood to attend status such as “idea”, “ok”, “not okay” and other status to each appointment time on page 6 section [0081]);  
sending to each one of the set of user credentials, an invitation including a plurality of time slots and a plurality of locations (see organizers can suggest a meeting with multiple times and multiple locations for invitees to decide through voting on page 12 section [0144]) each associated with a relative ranking score (see sending each users multiple appointment times for user to rank from the best to worst on page 9 section [0106] and see example of invitation with multiple appointment times on page 4 section [0056] and Figure 5B);  
receiving a plurality of responses (see receiving notification of invitee response to invitation on page 10 section [0123] and Figure 19), each associated with relative response ranking score (see invitees to rank times and locations from best to worst on page 9 section [0106]) and a participation score indicative of likelihood of participation by the respective user credentials in attending each respective time slot (see likelihood to attend status such as “idea”, “ok”, “not okay” and other status to each appointment time on page 6 section [0081]), and each respective location (see aggregate the invitee 
computing optimal time slots and optimal locations by weighting (see analyzing invitee response data to determining most ideal time on page 9 section [0105]) the relative response ranking scores (see aggregate vote to determine most desired appointment time on page 9 section [0106]) and participation scores (see aggregate the appointment time status on page 6 section [0081]) for the plurality of time slots and plurality of locations from the plurality of responses (see organized meeting may be voting for multiple different times and multiple different locations on page 12 section [0144]), according to the region of the respective user credentials within the priority scale (see aggregate the appointment time status on page 6 section [0081] and see users with higher priority such as bosses and supervisors on page 9 section [0107]) and according to the relative ranking score assigned to each time slot and each location (see organized meeting may be voting for multiple different times and multiple different locations on page 12 section [0144]);  and 
presenting, within the priority scale of the GUI, color coding indicative of likelihood of attendance of the meeting scheduled at the single time slot and the single location (see organized meeting may be voting for multiple different times and multiple different locations on page 12 section [0144]) by each of the plurality of user credentials (see example of GUI of invitee response for each different timeslots with different colors for “ideal”, “okay”, or “not okay” on page 11 section [0128] and Figure 23).

As per claim 7, Gray discloses the method of claim 1, wherein list set of user credentials for attending the meeting and/or event includes a plurality of predefined groups (see predefined groups such as different sub groups such as My Allies 1702 and Atlas Users 1704 on page 10 section [0120] and Figure 17 and see color coded type of appointment for predefined group events on page 10 section [0122] and Figure 18) of user credentials (see users invited and status of each user for multiple event appointments 1202-1206 are displayed in selected days in calendar interface on page 9 section [0114] and Figure 12), wherein the optimal time slots and optimal locations are presented within a calendar in the GUI presenting a summary of scheduled meetings and/or events for the plurality of predefined groups (see events are color coded for availability selectable in calendar on page 10 section [0116] and Figure 14 and see calendar interface with color coded events on page 10 section [0122] and Figure 18).

As per claim 8, Gray discloses the method of claim 7, wherein at least one certain user credential is a member of at least two predefined groups, and wherein the GUI automatically determines a conflict (see determining and displaying conflict for group appointments for set groups such as high priority users on page 9 section [0107]) when the at least two predefined groups are set to occur during a common time optimal slot at different respective locations (see displaying conflict in the appointment calendar as shaded or icon on page 5 section [0059] and see events are color coded for availability selectable in calendar on page 10 section [0116] and Figure 14 and see calendar interface with color coded events on page 10 section [0122] and Figure 18).

As per claim 9, Gray discloses the method of claim 1, wherein list set of user credentials for attending the meeting and/or event includes a plurality of predefined groups (see different sub groups such as My Allies 1702 and Atlas Users 1704 on page 10 section [0120] and Figure 17) of user credentials, and further comprising: 
presenting a group hub within the GUI in response to selection of one group of the plurality of groups (see different sub groups such as My Allies 1702 and Atlas Users 1704 on page 10 section [0120] and Figure 17 and see a purpose-driven group chat in the platform on page 13 section [0148]), the group hub including at least one feature selected from the group consisting of: a group chat GUI for interactive communication between a plurality of user credentials of the one group (see a purpose-driven group chat in the platform on page 13 section [0148]), a group content feature for posting content and viewing the posted content within the GUI between the plurality of user credentials of the one group (see user may suggest and upload content such as location and links to rating sites on page 12 section [0144]), an upcoming meeting and/or event feature for viewing within the GUI upcoming scheduled meetings and/or events including the one group (see notification for upcoming events on page 11 section [0135] and Figure 26), a create meeting and/or event feature for creating new meetings and/or events for the one group via the GUI (see group plan mode interface for vote for time and location scheduling on page 13 section [0149]), a reminder of meeting and/or event feature for creating custom reminders for upcoming scheduled meetings and/or events for transmission to client terminals of the plurality of user credentials of the one group (see notification for upcoming events on page 11 section [0135] and Figure 26), a view group calendar feature for presenting within the GUI a calendar including 



As per claim 15, Gray discloses a method of managing groups attending an event or meeting by a graphical user interface (GUI) (see different sub groups such as My Allies 1702 and Atlas Users 1704 on page 10 section [0120] and Figure 17 and see a purpose-driven group chat in the platform on page 13 section [0148]) designed for, comprising: 
in response to a first selection, presenting within the GUI, a plurality of predefined groups of user credentials, wherein the plurality of predefined groups are for selection for participation in a scheduled meeting and/or event (see GUI to invite list of friends 1710 from different sub groups such as My Allies 1702 and Atlas Users 1704 on page 10 section [0120] and Figure 17);  

in response to a second selection, presenting within an interactive calendar in the GUI, a summary of scheduled meetings and/or events for the plurality of predefined groups (see calendar events are color coded for availability selectable in calendar on page 10 section [0116] and Figure 14 and see calendar interface with color coded events based on different group meeting types on page 10 section [0122] and Figure 18), wherein the interactive calendar is responsive to selection of a certain predefined group and/or certain scheduled meeting and/or certain scheduled event for editing thereof by a user (see group calendar on page 14 section [0152] and Figure 36 and calendar screen 3700 on page 14 section [0153] in Figure 37);  and 
in response to a third selection of one group of the plurality of predefined groups, presenting a group hub (see a purpose-driven group platform on page 13 section [0148]) within the GUI, the group hub including at least one feature selected from the group consisting of: 
a group chat GUI for interactive communication between a plurality of user credentials of the one group (see a purpose-driven group chat in the platform on page 13 section [0148]), 
a group content feature for posting content and viewing the posted content within the GUI between the plurality of user credentials of the one group (see user may suggest and upload content such as location and links to rating sites on page 12 section [0144]), 
an upcoming meeting and/or event feature for viewing within the GUI upcoming scheduled meetings and/or events including the one group (see notification for 
a create meeting and/or event feature for creating new meetings and/or event for the one group via the GUI (see group plan mode interface for vote for time and location scheduling on page 13 section [0149]), 
a reminder of meeting and/or event feature for creating custom reminders for upcoming scheduled meetings and/or event for transmission to client terminals of the plurality of user credentials of the one group (see notification for upcoming events on page 11 section [0135] and Figure 26), 
a view group calendar feature for presenting within the GUI a calendar including upcoming scheduled meetings and/or events, a plurality of folders each storing previously posted content and/or chats and/or content for viewing within the GUI (see a plan screen 4200 for displaying text message, videos, images on page 14 section [0158] in Figure 42), 
a group log storing a list of activities of the one group (see a plan screen 4200 for displaying text message, videos, images on page 14 section [0158] in Figure 42) for viewing the GUI (see notification for upcoming events on page 11 section [0135] and Figure 26), and 
a group report GUI for creating reports from the group data (see a plan screen 4200 for displaying text message, videos, images on page 14 section [0158] in Figure 42) and printing it and/or sharing it between a plurality of user credentials of the one group (see an updated web page regarding activities on page 13 section [0150]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gray U.S. Patent Application Publication Number 2014/0229560 A1 (hereinafter Gray), and further in view of Dotan-Cohen et al. U.S. Patent Application Publication Number 2017/0308866 A1 (hereinafter Dotan-Cohen).

As per claim 2, Gray do not disclose expressly: the method of claim 1, wherein the plurality of time slots, the plurality of locations, and associated relative ranking scores are automatically computed by a classifier based on an analysis of a future meeting dataset of a current user organizing the meeting, and based on an analysis of a historical meeting dataset of the current user storing historical scheduled time slots, historical locations, and historical associated relative ranking scores, and wherein the responses are computed by the classifier based on an analysis of a future meeting dataset of each respective user credentials invited to meeting, and based on an analysis of a historical meeting dataset of the respective user credentials storing historical scheduled time slots, historical locations, and historical associated relative Gray discloses invitee’s past responses for status for each time and location for appointment is stored on database 1050 on page 9 section [0108]).
Dotan-Cohen teaches: wherein the plurality of time slots, the plurality of locations, and associated relative ranking scores are automatically computed by a classifier based on an analysis of a future meeting dataset of a current user organizing the meeting, and based on an analysis of a historical meeting dataset of the current user storing historical scheduled time slots, historical locations, and historical associated relative ranking scores, and wherein the responses are computed by the classifier based on an analysis of a future meeting dataset of each respective user credentials invited to meeting, and based on an analysis of a historical meeting dataset of the respective user credentials storing historical scheduled time slots, historical locations, and historical associated relative ranking scores (see historical meeting event is used for identifying meeting patterns of the user on page 9 section [0055] and see using classification models and pattern algorithms to identify historical meeting patterns using machine learning mechanisms on page 9 section [0060]).
Gray and Dotan-Cohen are analogous art because they are from the same field of endeavor, meeting scheduling systems.  Before the effective filing date of the clamed invention, it would have been obvious to a person of ordinary skill in the art to store and use historical meeting patterns to infer and predict a user’s future meeting behaviors.  The motivation for doing so would have been to more accurately determining the most optimal meeting time and location (see page 15 section [0100] in Dotan-Cohen
Therefore, it would have been obvious to combine Gray and Dotan-Cohen for the benefit of historical analysis of past meetings to obtain the invention as specified in claim 2.



As per claim 3, Gray and Dotan-Cohen disclose the method of claim 1, wherein the plurality of time slots, the plurality of locations, and associated relative ranking scores are automatically recommended by a machine learning model (see using machine learning mechanisms for historical pattern recognition and prediction on page 9 section [0060] in Dotan-Cohen) that is dynamically updated and trained by being fed actual real data (see example of real user activity is used to determining meeting pattern on page 9 section [0060]) entered by the users organizing meetings and/or events via the GUI (see historical meeting event is used for identifying meeting patterns of the user on page 9 section [0055] and see using classification models and pattern algorithms to identify historical meeting patterns using machine learning mechanisms on page 9 section [0060] in Dotan-Cohen), the received responses, and ground truth of the actual set meeting time slots and/or locations, and actual attendance at the meeting set according to corresponding time slots and locations (see using current parameter of available meeting locations and resources to determine the most optimal time and location on page 15 section [0100] in Dotan-Cohen).

As per claim 4, Gray and Dotan-Cohen disclose the method of claim 3, wherein the machine learning model is trained on and is fed an indication of gestures (see gestures or inputs to a smart phone device on page 2 section [0038] in Gray and see gesture inputs on page 18 section [0123] in Dotan-Cohen) performed by the user setting up the meeting, and/or by the responding users (see user event response type is analyzed as meeting event pattern for user on page 9 section [0056] in Dotan-Cohen). 

As per claim 5, Gray and Dotan-Cohen disclose the method of claim 3, wherein the machine learning model is trained on and is fed current and/or future geographical locations of the user setting up the meeting and/or of the responding users (see machine learning mechanism uses past meeting patterns on page 9 section [0060] and also current available location information to determine most optimal meeting time and location on page 15 section [0100] in Dotan-Cohen).

As per claim 6, Gray and Dotan-Cohen disclose the method of claim 1, wherein user credentials of the list are each associated with a presented meeting rating score computed based on previous attendance to invited meetings and/or events, wherein user credentials that have a higher rate of attendance to invited meetings and/or events are assigned a higher score relative to other user credentials that have a lower rate of attendance to invited meetings and/or events (see using importance scores and attendance models of the users to determining user likelihood of attendance, or meeting rating score as claimed, on page 15 section [0100] in Dotan-Cohen).

As per claims 10, 13, Gray and Dotan-Cohen disclose the method of claim 1, wherein the meeting comprises a current occurrence of a recurring meeting associated with at least one previous occurrence, wherein the list of user credentials for attending the meeting include user credentials that attended the at least one previous occurrence, and further comprising: presenting within the GUI, a summary for each at least one previous occurrence of the recurring meeting, the meeting summary including a plurality of fields selected from the group consisting of: invited user credentials, participating user credentials, key meeting details, meeting conclusion, and recommendations for following meetings (see extracting historical meeting-related activity on page 6 section [0039] in Dotan-Cohen);  in response to an indication of termination of the current occurrence, generating a meeting feedback form including the plurality of fields;  transmitting the meeting feedback form to the plurality of user credentials (see user feedback from appointment information on page 3 section [0045] in Gray);  receiving a plurality of replies;  and aggregating the plurality of fields from the plurality of replies to generate a summary for the current occurrence (see a plan screen 4200 for displaying text message, videos, images on page 14 section [0158] in Figure 42 in Gray and see using prior meeting history to determine a meeting pattern from user-data collection on page 8 section [0053] in Dotan-Cohen). 

As per claim 11, Gray and Dotan-Cohen disclose the method of claim 1, wherein each invitation sent to each respective user credentials includes a link to access a GUI designed for setting a prioritization of the plurality of time slots and the plurality of locations (see organizers can suggest a meeting with multiple times and multiple Gray) by identifying a gesture (see gestures or inputs to a smart phone device on page 2 section [0038] in Gray and see gesture inputs on page 18 section [0123] in Dotan-Cohen) of a respective user arranging the plurality of time slots and the plurality of locations in a list, wherein the relative ranking score (see sending each users multiple appointment times for user to rank from the best to worst on page 9 section [0106] and see example of invitation with multiple appointment times on page 4 section [0056] and Figure 5B in Gray) is computed according to the relative location in the list of the arranged plurality of time slots and the plurality of locations (see meeting related feature accessible by a link on page 7 section [0047] in Dotan-Cohen and see links 526 for response to proposed event times on page 4 section [0056] in Gray). 

As per claim 14, Gray and Dotan-Cohen disclose the method of claim 12, wherein the GUI includes a selection option that when selected presents a set of user credentials that attended another event, wherein the set of user credentials that attended another event have a meeting rating score computed based on previous attendance to invited meetings and/or events (see historical meeting event pattern for user on page 8 section [0053] in Dotan-Cohen), wherein at least one of the set of user credentials that attended another event is navigate into respective regions within the priority scale (see attendance model predict user attendance from user data and activity store on page 10 section [0066] and see stored user profile with meeting event patterns on page 8 section [0051] in Dotan-Cohen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chakra et al. U.S. Patent Application Publication Number 2009/0327227 A1. Meeting room scheduling for optimal location and time (see Abstract). 
Jon et al. U.S. Patent Application Publication Number 2018/0218340 A1.  Appointment scheduling for multiple attendees with subset of attendees (see Abstract).  User hand gesture input (see Figure 4).
 Goenka et al. U.S. Patent Application Publication Number 2020/0074352 A1.  Invitation for meeting with plurality of location and time options (see Abstract and Figure 5).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451